department of the treasury internal_revenue_service washington d c tax exempt and covemneneses hay uniform issue list e pp e ax xxxxxxaxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx legend taxpayera xxxxxxxxxxxxxxx decedentb xxxxxxxxxxxxxxx ira x ira y xxxxxxxxxxxxxxx xxxxxxxxxxxxxkxx company c xxxxxxxxxxxxxxx amounta date date date date xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx dear xxxxxxxxxx this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ roonaan the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from decedent b’s ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer a's mental state and medical_condition following the death of her husband decedent b which impaired her ability to make financial decisions during the 60-day rollover period decedent b owned ira x and a life_insurance_policy with company c taxpayer a was the sole beneficiary of ira x decedent b had been ill for ten years before his death decedent b had been increasingly dependent upon taxpayer a over that ten-year period including periods of recovery from approximately ten major surgical procedures taxpayer a was overwhelmed by the heavy burden of her duties as caregiver and finally further overwhelmed by grief during the time following decedent b’s eventual death on date taxpayer a was in no mental state after decedent b’s death to make financial decisions in addition during such time taxpayer a had a disabling disease which had caused visual impairment progressing toward blindness a letter from taxpayer a’s physician states that taxpayer a suffered from long- standing depression anxiety and memory impairment and that she experienced a cognitive perfect storm at the death of her husband such that in the months preceding her husband’s death and subsequently she did not have medical or financial decision making capability following decedent b’s death taxpayer a found what she believed to be two life_insurance policies on decedent b on date taxpayer a completed the required forms to claim what she believed were death_benefits at that time taxpayer a was not aware that ira x was not a life_insurance_policy taxpayer a received the distribution of amount a on date it was not until april of when taxpayer a was having her tax returns prepared that she became aware that amount a was a taxable_distribution from ira x on date which was almost a year after the date on which taxpayer a received the distribution from ira x amount a was deposited into ira y based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included xxxxxxxxxxxxxk page in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code - revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and xxxxxxxxxxxxx page circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to her mental state and medical_condition following the death of decedent b which impaired her ability to make financial decisions during the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount’a from ira x provided all other requirements of sec_408 of the code except the 60-day requirement were met the contribution of amount a into ira y on date will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative xxxxxxxxxxxxx page if you wish to inquire about this ruling please contact xxxxxxxxxxx id xxxxxxx at xxx xxxx-xxxxxx please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxxxxxxxxxx xxxxxxxxxxxxk xxxxxxxxxxxxx
